DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a motion augmentation system comprising a plurality of embedded lumens.
Group II, claim(s) 12-15, drawn to a low profile conformable multilayer motion augmentation system comprising a second layer including an elastic sleeve portion..
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The invention of Group I includes the special technical features of a motion augmentation system comprising a plurality of embedded lumens traversing through at least a partial length of the at least one sleeve assembly, not required in Group Il.
The invention of Group II includes the special technical features of a low-profile, conformable multilayer motion augmentation system comprising a plurality of cable restraints, and a second layer, including an elastic sleeve portion configured to sheath at least a portion of the plurality of cables, not required in Group I.
COMMONTECHNICALFEATURES
The inventions of Groups I-Il share the technical features of a motion augmentation system configured to be worn around a first body structure of a user and to augment a native strength of the user by aiding movement of an upper appendage and a lower appendage of the user, the motion augmentation system comprising: a body chassis configured to be worn around the first body structure; and a plurality of cables controlled by one or more corresponding cable actuators operably coupled to the body chassis. 
The common technical features are known in prior art as shown in Cappello et al. (WO 2017/026943 A1) which discloses: a motion augmentation system configured to be worn around a first body structure of a user and to augment a native strength of the user by aiding movement of an upper appendage and a lower appendage of the user (exosuit 99, Fig. 1, 6-8, Abstract, pg. 4, In 28- pg. 5, In 2; pg. 7, In 32- pg. 9, In 15), the motion augmentation system comprising: a body chassis configured to be worn around the first body structure (harness, Figs. 1, 7-8; pg. 8, In 34- pg. 9, In 2); and a plurality of 
As the common features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups.
Therefore, Groups I and II lack unity under PCT Rule 13 because they do not share a same or corresponding special technical feature.
During a telephone conversation with Christian Hansen on 11/5/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, letters and numbers are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for ALL figures 1-10. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing devices” in claim 8 and “passive elements” in claims 10-11.

The corresponding structure of “sensing devices” as described in the specification (line 30 on p. 20 to line 10, p. 21) includes inertial measurement unit (IMU) sensors, EMG sensors, or body motion sensors, such as accelerometers, angle sensors, and/or flex sensors, heart rate sensors, peripheral capillary oxygen saturation (SpO2) sensors, EKG electrodes, temperature sensors, and/or humidity sensors.
The corresponding structure of “passive elements” as described in the specification (lines 23-27 on p. 17) includes springs and/or dampers
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the corresponding cable actuators” (lines 17-18) is recommended to be replaced with -- the one or more.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “the cable actuators” (lines 17-18) is recommended to be replaced with -- the one or more corresponding cable actuators-- (in order to maintain consistency of claim language).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the movement” (lines 6-7) and “the natural anatomy” (lines 19-20), each lacks antecedent basis. The limitation “a plurality of cables” (line 14) is unclear as to whether it is the same or different from “a plurality of cables” recited earlier on line 6 in the claim.
The remaining claims are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cappello et al. (WO 2017/026943 A1).
Regarding claim 1, Cappello et al. discloses a motion augmentation system 99 (exosuit 99, see Fig. 1, 6-8, Abstract, pg. 4, In 28- pg. 5, In 2; pg. 7, In 32-pg. 9, In 15) configured to be worn around a first body structure of a user and to utilize a plurality of cables to augment a native strength of the user to aid in the movement of an appendage of the user through a desired range of motion by applying a force between the first body structure and the appendage (Abstract), the motion augmentation system comprising:
a body chassis 260 (Figs. 7-8; “harness 260”, pg. 8, In 34- pg. 9, In 2) configured to be worn around the first body structure (torso in Figs. 7-8)
at least one sleeve assembly configured to be worn around the appendage (Figs. 7-8, “soft frame 200” made of different fabrics” see pg. 7, In 32-pg. 8, In 32), the at least

a plurality of cables 51/52 (Figs. 1, 7-8) operably coupling the body chassis 200 to the at least one sleeve assembly, each of the plurality of cables traversing through a corresponding one of the plurality of embedded lumens of the sleeve assembly (cables 51, 52 extending from actuator 100 on the harness along the soft frame 200, Figs. 1, 7-8; pg. 9, In 4-15) and controlled by one or more corresponding cable actuators operably coupled to the body chassis (actuator 100, Fig. 1, pg. 9, In 4-15), the corresponding cable actuators configured to selectively apply a force via the plurality of cables between the body chassis 260 and the at least one sleeve assembly 200, such that the body chassis and the natural anatomy of the user are at least partially used as a structure against which the sleeve assembly pivots in response to the applied force (pg. 5, In 6-28).
Regarding claim 2, Cappello et al. discloses wherein the body chassis and the at least one sleeve assembly are substantially free-floating relative to one another (a substantial portion of the sleeve portion is unattached from the harness, see Figs. 7-8).
Regarding claim 3, Cappello et al. discloses wherein the at least one sleeve assembly includes an upper appendage sleeve assembly and a lower appendage sleeve assembly (Figs. 1, 6-9, “an upper segment 11 (upper arm) and a lower segment 12 (forearm)” and “a lower limb or leg”, see pg. 4, ln 32 to pg. 5, line 2).
Regarding claim 4, Cappello et al.  discloses wherein the upper appendage sleeve assembly and lower appendage sleeve assembly are operably coupled to one 
Regarding claim 5, Cappello et al. discloses wherein the resilient coupling substantially inhibits the lower appendage sleeve assembly from translating closer to the upper appendage sleeve assembly along a longitudinal axis of the resilient coupling when the force is applied between the body chassis and the at least one sleeve assembly (unstretchable fabric 210 is held snugly in place ... intended to hold the tendons 51, 52 in position, pg. 8, In 9-27).
Regarding claim 6, Cappello et al. discloses further comprising a processor configured direct the one or more cable actuators to increase augmentation of the native strength of the user in maneuvering the appendage in a predefined direction based on cues from the user (EMG sensors detect activity and translate them into triggers for a microcontroller, pg. 14, In 5-20).
Regarding claim 8, Cappello et al. discloses further comprising one or more sensing devices configured to monitor one or more clinical parameters of interest during use (EMG detect muscular activation, pg. 14, In 5-20).
Regarding claim 9, Cappello et al.  discloses further comprising a processor configured to utilize the one or more clinical parameters of interest to determine an increased fatigue of the user and to dynamically adjust one or more cable actuators to compensate for the increased fatigue (microcontroller detects user intention, muscle activity, pressure and strain which indicate the user's attempts to move and assists motion, pg. 14, In 22-30; pg. 15, In 15-18).
Regarding claim 10, Cappello et al. discloses further comprising one or more passive elements 91/92 (Figs. 3 and 9, see pg. 9, In 19-30) configured to selectively apply at least a portion of the force between the body chassis and the at least one sleeve assembly (springs 91, 92 add compliance to the natural compliance generated by the muscles and soft tissues of the user where the suit 99 is linked to the body, pg. 9, In 19-35).
Regarding claim 11, Cappello et al. discloses wherein the cable actuators are configured to apply the force between the body chassis and the at least one sleeve assembly by changing a force output of the one or more passive elements (when cables 51, 52 are pulled, springs 91, 92 are loaded, pg. 9, In 19-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Cappello et al.    in view of Einav (US 2008/0234113 A1)
Regarding claim 7, Cappello et al. discloses all the claimed features including a processor that controls the motor drivers connected to deliver power to the actuator 100 when the user needs assistance to motion (“microcontroller”, see pg. 14, ln 22-30), but fails to teach that the processor configured to record a path of motion of the appendage and direct the one or more cable actuators in maneuvering the appendage along the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van der Merwe et al. ‘238 teaches a macro may be programmed in real-time by the user to "record" a motion and an associated instigator of that motion and the user may "record" a performed motion, and then, instigating the recording, the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG D THANH/Primary Examiner, Art Unit 3785